                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TRUSTEES OF THE CONSTRUCTION                         Case No. 2:12-CV-225 JCM (VCF)
                      INDUSTRY AND LABORERS HEALTH
                 8    AND WELFARE TRUST, et al.,                                            ORDER
                 9                                         Plaintiff(s),
               10            v.
               11     SHERYL ARCHIE, et al.,
               12                                        Defendant(s).
               13
               14            Presently before the court is the matter of Trustees of the Construction Industry and
               15     Laborers Health and Welfare Trust et al v. Sheryl Archie et al, no. 2:12-cv-00225-JCM-VCF.
               16            On December 3, 2018, the Ninth Circuit issued a memorandum disposition vacating the
               17     judgment in this case and remanding for further proceedings. (ECF No. 97). On January 3,
               18     2019, this court issued an order on mandate as to the Ninth Circuit decision. (ECF No. 100).
               19            The court’s task on remand is to reconsider its order granting summary judgment in favor
               20     of plaintiff and subsequent entry of judgment in light of intervening Ninth Circuit case law that
               21     contradicted the court’s holding. (ECF No. 97).
               22            Accordingly, the court hereby orders the parties to submit, within fourteen (14) days from
               23     the date of this order, a proposed briefing schedule on remand.
               24            Accordingly,
               25            IT IS SO ORDERED.
               26            DATED April 1, 2019.
               27
                                                                   __________________________________________
               28                                                  UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
